Banke, Judge.
The plaintiff was employed by BAMM, Inc., as a laborer on a roof repair job being performed by BAMM at the premises of defendant Georgia-Pacific in Brunswick, Georgia. Pursuant to the contract between BAMM and Georgia-Pacific, BAMM was responsible for providing worker’s compensation for its employees. While working on the roof, the plaintiff fell and was injured. He has received worker’s compensation for the injury, and in this action seeks to recover for Georgia-Pacific’s alleged negligence. This appeal follows the trial court’s grant of summary judgment for Georgia-Pacific. Held:
The trial court’s judgment was based on its determination that Georgia-Pacific was the plaintiffs statutory employer thus immune from suit. See generally OCGA §§ 34-9-8, 34-9-11 (formerly Code Ann. §§ 114-112, 114-103). We agree. See Wright Assoc., Inc. v. Rieder, 247 Ga. 496 (277 SE2d 41) (1981); Godbee v. Western Electric *554Co., 161 Ga. App. 731 (288 SE2d 881) (1982). See also Scogin v. Georgia Power Co., 165 Ga. App. 2 (299 SE2d 84) (1983).
Decided October 3, 1983
Rehearing denied October 21, 1983
Edward E. Boshears, for appellant.
Richard M. Scarlett, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.